Per Curiam :
These six appeals were argued together. They are from the same decree and present the same question. The auditor and court concur in the finding of all the controlling facts.
Gn those facts, the opinion of the learned judge contains a *40clear and correct statement of the law applicable thereto. There was no error in refusing the application for an issue when, under the facts not disproved, the law will not sustain the claims made by the appellants to be preferred in the distribution of the fund.
Decree in each case affirmed and the several appeals dismissed, at the costs of the respective appellants therein.